             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
GERORD ROBINSON,

     Petitioner,
                                             Case No. 14-CV-10617

v.                                           GERSHWIN A. DRAIN
                                             U.S. DISTRICT COURT JUDGE

KEN ROMANOWSKI,

     Respondent,
_______________________________/

     OPINION AND ORDER DENYING PETITIONER’S MOTION FOR AN
     EXTENSION OF TIME TO FILE A NOTICE OF APPEAL FROM THE
     DENIAL OF THE MOTION FOR RECONSIDERATION (Doc. 25) AND
      DENYING PETITIONER A CERTIFICATE OF APPEALABILITY

        Gerord Robinson, (“Petitioner”), filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254, which was summarily dismissed because it had been

filed outside of the one year statute of limitations contained in 28 U.S.C. §

2244(d)(1) for filing habeas petitions. Robinson v. Romanowski, No. 2:14-CV-

10617, 2014 WL 5480808 (E.D. Mich. Oct. 29, 2014); app. dism. No. 14-2590

(6th Cir. May 19, 2015); cert. den. 136 S. Ct. 803 (2016).

        Petitioner filed a Rule 60(b) motion for judgment, which was denied on

February 6, 2018. On August 10, 2018, this Court denied petitioner’s motion for

reconsideration from the denial of his Rule 60(b) motion. (Doc. 25).
                                         1
       Petitioner has now filed a motion for an extension of time to file an appeal

from the denial of the motion for reconsideration. Petitioner also filed a notice of

appeal on October 5, 2018. The case remains pending in the Sixth Circuit pending

a ruling by this Court on a certificate of appealability on the denial of the motion

for reconsideration. See U.S.C.A. No. 18-2195.

       Fed. R. App. P. 4 (a)(1) states that a notice of appeal must be filed within

thirty days of the entry of the judgment or order from which the appeal is taken.

This time limit is mandatory and jurisdictional. Browder v. Director, Department

of Corrections of Illinois, 434 U.S. 257, 264 (1978). The failure of an appellant to

timely file a notice of appeal deprives an appellate court of jurisdiction. Rhoden v.

Campbell, 153 F. 3d 773, 774 (6th Cir. 1998). Because more than thirty days have

elapsed from when this Court denied petitioner’s motion for reconsideration, the

Sixth Circuit would not have appellate jurisdiction in this matter, unless petitioner

was granted an extension of time.

       Fed.R.App.P. 4 (a)(5)(A) indicates that a district court may extend the time

to file a notice of appeal if:

       (i) a party so moves no later than 30 days after the time prescribed by
       this Rule 4(a) expires; and
       (ii) that party shows excusable neglect or good cause.




                                         2
      Petitioner admits that his notice of appeal is untimely but argues that he is

entitled to an extension of time to file an appeal because he did not know that he

had a thirty day time period to file a notice of appeal following the denial of his

motion for reconsideration.

      The miscalculation of time requirements for filing a notice of appeal does

not amount to excusable neglect that would justify granting an extension of time

for filing a notice of appeal, absent unique circumstances. See Barnes v. Cavazos,

966 F. 2d 1056, 1061-1062 (6th Cir. 1992). Moreover, petitioner’s pro se status

does not amount to excusable neglect. Fed.R.App.P. 4 (a)(1) states that a notice of

appeal must be filed within thirty days of the entry of the judgment or order from

which the appeal is taken. While pro se litigants like petitioner should be given

some latitude when dealing with sophisticated or complex legal issues, “there is no

cause for extending this margin to straightforward procedural requirements that a

layperson can comprehend as easily as a lawyer.” Turner v. Smith, 70 F. Supp. 2d

785, 787 (E.D. Mich. 1999)(quoting Jourdan v. Jabe, 951 F. 2d 108, 109 (6th Cir.

1991)).   The time limit for filing a notice of appeal in this case was

straightforward. Petitioner’s miscalculation of the time for filing his appeal does

not constitute excusable neglect. The motion for an extension of time to appeal is

denied.

                                        3
      A certificate of appealability is required to appeal the denial of a motion for

reconsideration in a habeas case. See e.g. Amr v. U.S., 280 F. App’x. 480, 486 (6th

Cir. 2008)(issue of whether district court abused its discretion in denying

defendant’s motion for reconsideration was not the issue he was granted authority

to appeal by district court in certificate of appealability, thus rendering Court of

Appeals without authority to reach the merits of claim challenging calculation of

time period for filing motion for reconsideration). This Court will deny petitioner

a certificate of appealability, because jurists of reason would not find this Court’s

resolution of petitioner’s motion for reconsideration to be debatable.

      The Motion for An Extension of Time For Filing a Notice of Appeal (Doc.

26) is DENIED.      Petitioner is DENIED a certificate of appealability from the

denial of the motion for reconsideration.

      SO ORDERED.

Dated: October 18, 2018                             /s/Gershwin A. Drain
                                                    GERSHWIN A. DRAIN
                                                    United States District Judge



                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              October 18, 2018, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager
                                            4
